DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/19/2020, 01/19/2021 and 01/19/2022. The submission follows the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 14, 18-21 and 24-26 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jarc et al. (US 20170172675, hereinafter Jarc). 
Regarding Claim 1, Jarc discloses a robotic surgical system (FIG. 1A & FIG. 1B) with observer movement compensation, the system comprising: 
([0026], FIG. 6C, stereo camera; [0074]);
a stereoscopic display device ([0056], FIG. 1C, a stereo image viewer system 126 (display system 20, FIG. 1A). [0074], [0075]); 
a sensor configured to detect positions of an observer ([0076], [0077], FIG. 2B, Infrared (IR) light emitters, such as infrared light emitting diodes (IR LEDs) to detect surgeon’s left & right eyes gaze point and calculate the 3D location of the surgeon's gaze point with respect to image frame 165 of the image display 151 and translate that 3D position into the corresponding 3D position in the surgical frame 170 of the surgical field 155 (see FIG. 2A)); and 
a computing device including at least one processor and a memory storing instructions  ([0175]; [0176] FIG. 7A) which, when executed by the at least one processor, cause the computing device to: 
receive the images of the surgical site from the image capture device ([0174], imaging modules provide different images of a surgical area; [0175], [0176] FIG. 7A), 
receive data from the sensor indicating a first position of the observer ([0175], eye tracking system 200 and one or more imaging devices 112, can be used to apply various image modifications to a gaze region and a non-gaze region of the surgeon;[0176] FIG. 7A), 
([0175], [0176] FIG. 7A,  magnification, zooming in or out, highlighting, colorizing, decolorizing, labeling, brightening, blurring, and sharpening and perform  image modification highlight or change the gaze region while deemphasizing the non-gaze region), and cause the stereoscopic display device to display the processed images of the surgical site ([0056], FIG. 1C,  stereo image viewer system 126; [0176] FIG. 7A , [0181], endoscope processor 808 output onto a display 816 (FIG. 4A)).
Regarding Claim 2, Jarc discloses the system according to claim 1, wherein the images of the surgical site include left-eye image data and right-eye image data ([0052], [0056], FIG. 1C,  stereo image viewer system 126 includes a left eyepiece 125a and a right eyepiece 125b to view left and right stereo images; [0075]).
Regarding Claim 3, Jarc discloses the system according to claim 1, wherein the images of the surgical site have a frame size, and  wherein the processing the received images of the surgical site based on the first position of the observer includes determining a portion of the images to display based on the first position of the observer, the portion of the images to display being smaller than the frame size ([0175], zooming in or out, highlighting, recolorizing, decolorizing, labeling, brightening, blurring, and sharpening; highlighting  or changing  the gaze region while deemphasizing the non-gaze region).
Regarding Claim 4, Jarc discloses the system according to claim 3, wherein the portion of the images to display corresponds to a number of pixels less than the number of pixels included in the images of the surgical site ([0175], eye tracking system 200 and one or more imaging devices 112, applying image processing such as defocusing, decolorizing, or blurring the non-gaze region to highlight the gaze region by contrast).
Regarding Claim 5, Jarc discloses the system according to claim 3, wherein the determining the portion of the images to display includes cropping at least a portion of the images ([0175], highlighting  or changing  the gaze region while deemphasizing the non-gaze region;  defocusing, decolorizing, or blurring the non-gaze region to highlight the gaze region by contrast  in response to the surgeon's instruction).
Regarding Claim 6, Jarc discloses the system according to claim 3, wherein the determining the portion of the images to display includes shifting at least a portion of the images ([0175], recolorizing, decolorizing, labeling, brightening, blurring, and sharpening; highlighting  or changing  the gaze region while deemphasizing the non-gaze region;  defocusing, decolorizing, or blurring the non-gaze region to highlight the gaze region by contrast  in response to the surgeon's instruction and requiring additional user input ).
Regarding Claim 7, Jarc discloses the system according to claim 6, wherein the shifting at least the portion of the images includes: 
([0072] FIG. 2B, FIGS. 1A, 1B, and 1C, eye-gaze tracking, or eye tracking, is the process of measuring either the point-of-gaze (POG) or the motion of the eye relative to the head measuring eye characteristics of the user such as eye position and eye movement); and  shifting at least a portion of the images based on the determined direction and amount of pixels to shift ([0078], the calculated viewing location is further adjusted or compensated for based on the tracked head/face motion of the surgeon).
Regarding Claim 8, Jarc discloses the system according to claim 7, wherein the determining the vector of movement of the observer further includes determining a degree of movement, and wherein the determining the direction and the amount of pixels to shift is further based on the determined degree of movement ([0072] FIG. 2B, FIGS. 1A, 1B, and 1C, motion of the eye relative to the head measuring eye characteristics of the user such as eye position and eye movement. The user's gaze point in 3D space may be determined once the reflected infrared light reaches a particular threshold for a certain amount of time; [0098],[0175]).
Regarding Claim 9, Jarc discloses the system according to claim 7, wherein the determining the direction and the amount of pixels to shift is further based on a relationship between the vector of movement of the observer and the direction and amount of pixels to shift ([0072] FIG. 2B, FIGS. 1A, 1B, and 1C, eye-gaze tracking, or eye tracking, is the process of measuring either the point-of-gaze (POG) (e.g., “where a user is looking”) or the motion of the eye relative to the head measuring eye characteristics of the user such as eye position and eye movement using electrooculograms or an infrared camera or detector based on the direction of the person's gaze relative to the emitter. The user's gaze point in 3D space may be determined once the reflected infrared light reaches a particular threshold for a certain amount of time;[0096], FIG. 3A).
 Regarding Claim 10, Jarc discloses the system according to claim 9, wherein the relationship is based on a table ([0096]; [0097]; [0118], observe or measure various iris characteristics of the user and compare these iris characteristics to a database of stored iris profiles to enable iris recognition of different users).
Regarding Claim 14, Jarc discloses the system according to claim 1, further comprising: a surgical robot, wherein the image capture device is coupled to the surgical robot, and  wherein the instructions, when executed by the at least one processor, further cause the computing device to: determine a vector of movement of the observer based on the data received from the sensor ([0076], FIG. 2B, the left eye tracker 204a tracks the gaze point of the surgeon's left eye, and the right eye tracker 204b tracks the gaze point of the surgeon's right eye using light emitters to illuminate the surgeon's eyes); and cause the surgical robot to reposition the image capture device based on the determined vector of movement of the observer ([0072] FIG. 2B, FIGS. 1A, 1B, and 1C, eye-gaze tracking, or eye tracking, is the process of measuring either the point-of-gaze (POG) or the motion of the eye relative to the head measuring eye characteristics of the user such as eye position and eye movement); and  shifting at least a portion of the images based on the determined direction and amount of pixels to shift ([0078], the calculated viewing location is further adjusted or compensated for based on the tracked head/face motion of the surgeon).
Regarding Claim 18, Jarc discloses the system according to claim 1, wherein the image capture device is a stereoscopic camera coupled to an endoscope  ([0056], FIG. 1C,  stereo image viewer system 126; [0176] FIG. 7A , [0181], endoscope processor 808 output onto a display 816 (FIG. 4A)).
Regarding Claim 19, Jarc discloses the system according to claim 1, wherein the sensor is a motion sensor. sensor ([0076], FIG. 2B, the left eye tracker 204a tracks the gaze point of the surgeon's left eye, and the right eye tracker 204b tracks the gaze point of the surgeon's right eye using light emitters to illuminate the surgeon's eyes);
Regarding Claim 20, Jarc discloses the system according to claim 1, wherein the sensor is a camera ([0072] FIG. 2B, FIGS. 1A, 1B, and 1C, eye-gaze tracking, or eye tracking, is the process of measuring either the point-of-gaze (POG) (e.g., “where a user is looking”) or the motion of the eye relative to the head measuring eye characteristics of the user such as eye position and eye movement using electrooculograms or an infrared camera or detector based on the direction of the person's gaze relative to the emitter. The user's gaze point in 3D space may be determined once the reflected infrared light reaches a particular threshold for a certain amount of time;[0096], FIG. 3A).
Regarding Claim 21, Jarc discloses the system according to claim 20, wherein the data received from the sensor indicating a first position of the observer includes an image of the observer, and  wherein the instructions, when executed by the at least one processor, further cause the computing device to: generate second image data based on the image of the observer; and detect the first position of the observer by processing the second image data ([0076], [0077], FIG. 2B, Infrared (IR) light emitters, such as infrared light emitting diodes (IR LEDs) to detect surgeon’s left & right eyes gaze point and calculate the 3D location of the surgeon's gaze point with respect to image frame 165 of the image display 151 and translate that 3D position into the corresponding 3D position in the surgical frame 170 of the surgical field 155 (see FIG. 2A)).
Regarding Claim 24, Analogous rejection as the rejection of Claims 7 and 8 applies.
Regarding Claims 25, Method claim 25 of using the corresponding system claimed in claims 1,  and  the rejections of which are incorporated herein for the same reasons of anticipation as used above. 
Regarding Claims 26, Computer-readable storage medium claim 26 of using the corresponding system claimed in claims 1,  and  the rejections of which are incorporated herein for the same reasons of anticipation as used above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc et al. (US 20170172675, hereinafter Jarc) in view of Meglan (US 20200169724, hereinafter Meglan).  
Regarding Claim 11, Jarc discloses the system according to claim 9, but does not explicitly disclose wherein the relationship is based on a threshold.
 Meglan teaches from the same field of endeavor wherein the relationship is based on a threshold ([0040],  causing the display device to be repositioned to a position that decreases the difference between the determined position of the observer and the acceptable observer position for perception of stereoscopic visual content to within a predetermined threshold; [0093])
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of acceptable observer position for perception of stereoscopic visual content to within a predetermined threshold as taught by Meglan ([0040]) into the system of Jarc in order to provide systems with improved perception of stereoscopic visual content by optimizing the 
Regarding Claim 12, Jarc discloses the system according to claim 7, but does not explicitly disclose wherein the determining the vector of movement of the observer includes: determining whether the first position of the observer approaches a maximum threshold; and providing an alert indicating that the first position of the observer approaches the maximum threshold.
 Meglan teaches from the same field of wherein the determining whether the first position of the observer approaches a maximum threshold ([0040],  causing the display device to be repositioned to a position that decreases the difference between the determined position of the observer and the acceptable observer position for perception of stereoscopic visual content to within a predetermined threshold; [0093]); and providing an alert indicating that the first position of the observer approaches the maximum threshold  ([0097], a message based on the result of the comparing performed at block 506 is provided to the observer 204 (in an example, visually by way of the display 122, audibly by way of the speakers 130, and/or through tactile feedback by way of the handles 112). )
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of acceptable observer position for perception of stereoscopic visual content to within a predetermined 
Regarding Claim 13, Jarc discloses the system according to claim 7, but does not explicitly disclose wherein the determining the vector of movement of the observer includes: determining whether the first position of the observer exceeds a maximum threshold; and  providing an alert indicating that the first position of the observer exceeds the maximum threshold.
 Meglan teaches from the same field of determining whether the first position of the observer exceeds a maximum threshold ([0040],  causing the display device to be repositioned to a position that decreases the difference between the determined position of the observer and the acceptable observer position for perception of stereoscopic visual content to within a predetermined threshold; [0093]); and providing an alert indicating that the first position of the observer exceeds the maximum threshold ([0097], a message based on the result of the comparing performed at block 506 is provided to the observer 204 (in an example, visually by way of the display 122, audibly by way of the speakers 130, and/or through tactile feedback by way of the handles 112). )
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jarc et al. (US 20170172675, hereinafter Jarc) in view of Seesselberg et al.  (US 20160142683, hereinafter Seesselberg).  
Regarding Claim 15, Jarc discloses the system according to claim 1, but does not explicitly disclose wherein the stereoscopic display is an autostereoscopic display.
Seesselberg teaches from the same field of wherein the stereoscopic display is an autostereoscopic display ([0123] FIG. 6,  using an autostereoscopic 3D monitor 207 as image representation unit emitting  beams of the left channel or of the right channel in specific preferred directions).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of autostereoscopic  as taught by Seesselberg ([0123]) into the system of Jarc in order to provide flexibility and ease of perception of stereoscopic visual content without using stereoscopic glasses.
Furthermore, the teaching of the prior art of autostereoscopic display is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of autostereoscopic display  would have yielded predictable results of improving visual experience.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc et al. (US 20170172675, hereinafter Jarc) in view of Ramirez (US 20210361379, hereinafter Ramirez).  
Regarding Claim 16, Jarc discloses the system according to claim 1, but does not explicitly disclose wherein the stereoscopic display is a passive stereoscopic display, and the system further comprises three-dimensional (3D) glasses worn by the observer.
Ramirez teaches from the same field of wherein the stereoscopic display is a passive stereoscopic display, and the system further comprises three-dimensional (3D) glasses worn by the observer ([0242] To view the stereoscopic image displayed on the screen 1702, the surgeon 504 (FIG. 5) wears glasses 1712 that include a left lens 1714 that comprises a first polarization that matches the first polarization of the rows 1704).

Regarding Claim 17, Jarc in view of Ramirez discloses the system according to claim 1, but does not explicitly disclose wherein the stereoscopic display is a passive stereoscopic display, and the system further comprises three-dimensional (3D) glasses worn by the observer.
Ramirez further discloses  wherein the 3D glasses cause a left-eye image to be displayed to a left eye of the observer, and a right-eye image to be displayed to a right eye of the observer ([0242] To view the stereoscopic image displayed on the screen 1702, the surgeon 504 (FIG. 5) wears glasses 1712 that include a left lens 1714 that comprises a first polarization that matches the first polarization of the rows 1704).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of autostereoscopic display as taught by Ramirez ([0123]) into the system of Jarc as one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that would have yielded predictable results of improved quality visual display.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc et al. (US 20170172675, hereinafter Jarc) in view of Katou  et al. (US 20150192996, hereinafter  Katou  ).  
Regarding Claim 22, Jarc discloses the system according to claim 21, but does not explicitly disclose wherein the detecting the first position of the observer includes detecting one or more of: a distance of the observer relative to a vector normal to the stereoscopic display; a direction of the observer relative to the vector normal to the stereoscopic display; or  an orientation of the observer relative to the stereoscopic display.
Katou teaches from the same field of wherein the detecting the first position of the observer includes detecting one or more of: a distance of the observer relative to a vector normal to the stereoscopic display; a direction of the observer relative to the vector normal to the stereoscopic display; or  an orientation of the observer relative to the stereoscopic display  ([0048], FIG. 4, to define the protrusion amount from the display surface of the display unit 10, setting a plane that is parallel to the display surface and is away from the display surface by distance MO in the normal direction as a reference plane. The display position of an image in the normal direction from the reference plane (the position viewed by the user) is determined to be the image depth of the image and the above reference plane is determined to be an image depth reference plane).

Regarding Claim 23, Jarc in view of Katou  discloses the system according to claim 22, wherein the direction of the observer is one or more of a lateral direction or a vertical direction (Katou: [0048], FIG. 4,  the position (the protrusion amount) that the user feels that the image A displayed by the display unit 10 is displayed is away from the image depth reference plane by distance M1. Thus, the image depth of the image A is the distance M1. As can be clear from the above description, the farther the image A is from the image depth reference plane, the larger the image depth M1 will be)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of autostereoscopic display as taught by Katou ([0048]) into the system of Jarc in order to provide  an electronic apparatus that contributes to stimulating a user's sense on the basis of a 3D image (Katou, [0017]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487